J-A18043-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                          IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                            Appellee

                       v.

C.A.H.

                            Appellant                     No. 628 MDA 2013


             Appeal from the Judgment of Sentence March 4, 2013
               In the Court of Common Pleas of Luzerne County
              Criminal Division at No(s): CP-40-CR-0002501-2011


BEFORE: LAZARUS, J., WECHT, J., and MUSMANNO, J.

MEMORANDUM BY LAZARUS, J.:                              FILED AUGUST 26, 2014

        C.A.H. appeals from the judgment of sentence entered in the Court of

Common Pleas of Luzerne County.                After our review, we affirm on the

opinion authored by the Honorable Tina Polachek Gartley.

        C.A.H., the natural mother of C.C., was charged with rape of a child,1

criminal conspiracy (rape of a child),2 incest,3 corruption of minors,4 and

endangering the welfare of children.5 C.A.H. began the abuse when her son

____________________________________________


1
    18 Pa.C.S. § 3121(c).
2
    18 Pa.C.S § 903.
3
    18 Pa.C.S. § 4302.
4
    18 Pa.C.S. §6301(a)1.
5
    18 Pa.C.S. §4304(a)(1).
J-A18043-14



was eight years old, and it continued until he was twelve. C.C. testified that

he was home-schooled, watched pornography, and that on his eighth

birthday his father made him have sex with C.A.H. Thereafter, C.C. had sex

with C.A.H., while his father watched, approximately four times each week.

      Following trial, a jury convicted C.A.H. of all charges.     The Sexual

Offenders Assessment Board (SOAB) evaluated C.A.H. and determined she

was a sexually violent predator (SVP).      The court sentenced C.A.H. to an

aggregate term of imprisonment of 20 years and 9 months to 41 years and 6

months (249 months to 498 months). C.A.H. filed a notice of appeal. On

April 3, 2013, the trial court ordered C.A.H. to file a Pa.R.A.P. 1925(b)

Statement of Errors Complained of on Appeal.       On April 23, 2013, C.A.H.

filed her Rule 1925(b) Statement, raising 27 claims of error.      On appeal,

C.A.H. raises the following issues:

            1. Was [C.A.H.] denied her right to a fair trial by the

               Child victim undergo psychological and psychiatric
               examinations to determine his competency to
               testify?

            2. Was the [C.A.H.] denied a fair trial when the lower
               court erred in finding the child competent to testify

               provided copies of records and reports of interviews
               where the Child contradicted the accusations
               previously made concerning the instant charges
               against [C.A.H.]?

            3. Was [C.A.H.] denied a fair trial when the lower court
               erred in failing to dismiss the charges or in
               permitting the Child to testify even after the District

               reports of interviews wherein it was disclosed that

                                      -2-
J-A18043-14




                   against his parents on the current charges?

              4. Was [C.A.H.] denied a         fair trial when the court
                 improperly    permitted        the   Commonwealth     to
                 introduce evidence that       C.C. had killed cats while
                 living with his parents,      as a result of his alleged
                 abuse?6

              5. Did the court below err in not instructing the jury
                 that: A) the testimony of the Child was rendered
                 suspect because of lack of prompt complaint and
                 that it is a factor that the jury must consider as to

                   justifiably produce doubt as to whether the offense
                   indeed occurred, or whether it was a recent

                   motive in making the complaints against the [C.A.H.]
                   following his considerable period of silence was


              6. Whether
                 for discovery of certain records and material in the
                 possession of the Wyoming County Children and
                 Youth Services involving [P.P.]?

              7.
                   to the confrontation and due process clauses of the
                   Pennsylvania and United States Constitutions, in

                   the Child, [P.P.], and other Commonwealth witnesses
                   with the hereinbefore mentioned records of the
                   Luzerne County Child Advocacy Center and Wyoming
____________________________________________


6
  We note that i
waived for failure to place an objection on the record, see trial court opinion,
at p. 5, C.A.H. does not develop any argument on this claim in her appellate
                                         adequately develop his argument,
meaningful appellate review is not possible. This Court will not act as new
           Commonwealth v. Genovese, 675 A.2d 331, 334 (1996) (citing
Pa.R.A.P. 2119(a)). See also Commonwealth v. Zewe, 663 A.2d 195,
199 (1995).



                                           -3-
J-A18043-14


                  County Children & Youth Services which may have
                  been reflective of the motive or bias of the Child
                  and/or [P.P.]?

            8. Did the lower court err in permitting the Child and
               [P.P.] to testify even after it was disclosed that the
               Child had complained that [P.P.], who was charged

                  communicating with him concerning the instant case
                  and had to be warned about her interference in this
                  case?

                                                                the relevant law,



C.A.H.   raises    on   appeal.     See   Trial   Court   Opinion,   12/30/2013.

Accordingly, we affirm the judgment of sentence based on Judge Polachek

                           e direct counsel to attach a copy of this opinion in

the event of further proceedings.

     Judgment of sentence affirmed.

     WECHT, J., concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/26/2014




                                      -4-